Order sustaining a writ of habeas corpus and discharging relator from the custody of the warden of Sing Sing Prison reversed on the law, writ dismissed, and relator remanded to the custody of such warden to await further action by the Parole Board. Relator violated his parole because he failed to report as required. He was declared delinquent by the Parole Board prior to, but was not apprehended until after, the expiration of his maximum term. He could not be located. He became, in effect, an escaped prisoner and must serve the remainder of his term subject to any action of the Parole Board. (People ex rel. Ryan v. Lawes, 254 App. Div. 589; People ex rel. La Placa v. Heacox, 238 id. 217; People ex rel. Atkins v. Jennings, 248 N. Y. 46; People ex rel. Patterson v. Bockel, 270 id. 76.) Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ., concur.